DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 06/21/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Dawson, U.S. Patent Publication 2017/0370208, hereinafter Dawson
Walters et al., U.S. Patent publication 2015/0075778, hereinafter Walters
Hartog et al., U.S. Patent Publication 2008/0142212, hereinafter Hartog
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because a new reference is being applied as it relates to the newly introduced amendments.
In the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Applicant argues that the above references do not disclose the amended feature of the fracture calculation by determining respective volumes of fracturing fluid injected.  While Examiner agrees with such an argument, it is noted that the claims do not provide significant detail regarding such a process such that generic references which teach the known relationship being used to calculate fracture length are seen as rendering such a limitation obvious.  It is noted that a more explicit recitation of the manner in which such a calculation is being made may be sufficient to overcome the interpretation detailed below.
Additionally, Regarding Claim 10, in view of the amendment to more narrowly define the sensor type overcomes the prior art, however is rejected using new art as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson, U.S. Patent Publication 2017/0370208, in view of Walters et al., U.S. Patent publication 2015/0075778, Hartog et al., U.S. Patent Publication 2008/0142212, and Clarkson et al., U.S. Patent Publication 2012/0267104, hereinafter referred to as Dawson, Walters, Hartog, and Clarkson.
Regarding Claim 1, Dawson discloses a method of controlling well bashing during stimulation treatment, the method comprising:
Applying a treatment to at least a first well of a plurality of wells (wellbores 102, 104, and 106 are presented as adjacent wellbores which may selectively act as treatment or monitoring wellbores for forming fracture 114 into the surrounding formation, Paragraphs 0033-0036);
Collecting a first well measurement from the first well and a second well measurement from a second well penetrating the subterranean formation, wherein at least the second well includes a fiber optic sensor (in so far as each of wells 102, 104, and 106 may be selectively operated as a treatment or monitoring well, pressure sensors for each of the wells are used to measure for fracture growth in the formation, wherein one example of the sensors may be a fiber sensor measuring by direct fluid contact, Paragraphs 0033-0036);
Determining a flow distribution using at least one of the first well measurement from the first wellbore or a second well measurement taken from the second wellbore using the fiber optic sensor (in so far as each well may selectively act as a monitor well depending on its specific stage, poromechanic signals from the wellbores are generated to test flow distribution as part of determining fracture geometry, Paragraphs 0035, 0036, 0047-0049);
Determining a length of a fracture between the first well and the second well (as part of determining the fracture geometry and determining if a fracture growth causes a “direct fracture hit” by intersecting with one of the adjacent wellbores, Paragraphs 0047-0049, 0051, 0052);
Determining if the applied treatment at the first well interferes with the second well using the determined length of the fracture (as part of the “direct hit” signal analysis to determine wellbore intersection, Paragraphs 0051-0054);
Applying a diverting material at the first well if it is determined that the applied treatment interferes with the second well in order to control the effects of the well bashing (Paragraphs 0051-0056).
While Dawson discloses the above fracture monitoring method wherein the second pressure gauge may be a fiber sensor, it does not expressly teach the use of a distributed sensor for measuring multiple entry points.  Furthermore, while Dawson teaches monitoring for changes in the fracture growth and analysis of the relative length using fluid injection (Paragraph 0062), it does not expressly teach using collected data for real time adjustment of operating parameters or calculating fracture length by determining a respective volume of injection fluid entering entry points in the well.
Additionally, Walters teaches a fracture monitor and control system which may utilize monitored pressure in a wellbore as it relates to fracture extension to modify or update, in real time,  a fracture treatment schedule (Paragraphs 0011, 0012, 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Dawson to include using the monitor pressure and fracture growth to selectively adjust the baseline treatment schedule in real time.  Doing so would allow a user to optimize the system to achieve the most desirable fracture properties through the operation (Paragraph 0012).
Additionally, Hartog teaches the use of a downhole fracture growth monitoring system which can utilize pressure optical fiber sensors that may be distributed or multi-point measurements for measuring a plurality of points along an interval (Paragraph 0016).  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic pressure fiber sensor of Dawson for a distributed fiber sensor configured to measure pressure across multiple entry points in the wellbore as taught by Hartog.  Doing so merely constitutes the substitution of one known wellbore pressure tool for monitoring fracture growth for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Hartog teaches that the use of such sensors is common and would further allow a user to better sync the data against other sensors (such as temperature) to improve fracture monitoring (Paragraphs 0016, 0038, 0040).  Examiner notes that in the context of Dawson, the use of the multi-point distributed measurement fiber would measurement multiple entry points given the perforations which are the initial fracture points (Paragraphs 0003, 0038).
Additionally, Clarkson teaches a fracturing operation wherein a fracture length and width is calculated in part using the volume of fluid injected into the wellbore (Abstract, Paragraphs 0008, 0009, 0017).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the fracturing method of Dawson to include the fracture geometry (length/width) determination include calculations using the injection fluid volume as taught by Clarkson.  Doing so merely constitutes a common step for a fracturing operation such that a desired fracture geometry can be achieved (Paragraphs 0031, 0040).
Regarding Claim 2, Dawson further discloses the method comprises:
Obtaining the second-well measurement, concurrent with applying the treatment at the first well (as part of measuring the poromechanic response measurement in a monitor well during fracture growth, Paragraphs 0035, 0036, 0047-0049);
Wherein determining the flow distribution comprises determining the flow distribution using the obtained second well measurement (as part of measuring the pressure response using a sensor in the monitor wellbore, Paragraph 0008, 0033, 0035, 0052).
Regarding Claim 3, Dawson further discloses that the second well is adjacent to the first well (as seen in Figure 3, Paragraph 0033); and
Determining if the applied treatment at the first well interferes with the second well comprises comparing the determined length of the fracture with a known distance between the first and second wells (as part of the fracture hit determination, Paragraphs 0051—0054).
Regarding Claim 4, Dawson further discloses that the method comprises:
Applying the treatment comprises applying the treatment at the second well (it is noted that each of the wells may selectively act as a treatment or a monitor well depending on the stage of use, Paragraphs 0036, 0042); and
The method further comprises determining a second flow distribution, using at least one of the first and second well measurements (as each well may be selectively used as a monitor or treatment well, the selective measurement and analysis of poromechanic events to determine fracture geometry would utilize measurements from a first well or second well sensor depending on the stage, Paragraphs 0033-0036, 0042, 0051-0054).
Regarding Claim 5, Dawson discloses the method further comprises:
Determining a length of a second fracture between the first and second wells using the determined second flow determination (as part of the fracture hit analysis for poromechanic signals when measured for additional fractures, Paragraphs 0051-0054).
Regarding Claim 6, Dawson further discloses determining if the applied treatment at the second well interferes with the first well using the determined length of the second fracture (in so far as the fracture growth and interaction between the first and second wells is part of the direct hit signal analysis, Paragraphs 0051-0054).
Regarding Claim 7, Dawson further discloses the method comprises:
Determining if the applied treatment to either the first or second well interferes with the other well comprises comparing a sum of the determined length of the fracture and the determined length of the second fracture, with a known distance between the first and second well (Examiner notes that as part of the geometry analysis for the multiple fractures between the first, second, or additional wells and determining interactions between wellbores, the geometry analysis necessarily includes comparing a total geometric extension between wellbores.  If a more specific action is taken as part of evaluating the length of the fracture is intended, such a recitation would likely overcome the broad interpretation above).
Regarding Claim 8, Dawson further discloses that treatment fluid may be applied to a third well of the plurality of wells (as discussed above, at least three wells are used in 102, 104, and 106).
Regarding Claim 10, in view of the modification made in relation to Claim 1, Dawson further discloses that the determination across the plurality of formation entry points comprises determining the flow distribution across a plurality of perforation clusters using a distributed fiber (Paragraphs 0035, 0036) at the first well.  While Dawson discloses the above flow distribution process, it does not disclose the use of a DAS, DTS, optical strain, or microseismic activity sensor.
Additionally, Hartog further teaches that part of the optical monitoring system introduced in relation to Claim 1 can be used as an optical strain measurement tool for determining flow distribution based on transported fluids and solids into the formation (Paragraphs 0016, 0021).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic sensor arrangement of Dawson to include the fiber use as an optical strain gauge as doing so merely constitutes the use of a similar system to have the added functionality of detecting solids and fluid flow for fracture determination as well as the ability to detect potential casing failure (Paragraphs 0016, 0021, 0027).
Regarding Claim 11, Dawson further discloses that the actions of applying treatment, determining the flow distribution, fracture length determination, determining if the fractures causes an interference, and applying a diverting agent occur in real time during the course of the treatment stage of the stimulation treatment (Examiner notes that as the presented steps are all taught as being contingent on collected data and a following action, they are seen as occurring in substantially real time sequentially.  Additionally, it is noted that the treatment stage which includes the initial application of treatment fluid and a diverter agent is seen as part of the same stage absent a distinguishing step or operational structure).
Regarding Claim 12, Dawson discloses a system for controlling well bashing during stimulation, comprising:
At least one processor and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform the following functions (Paragraphs 0008, 0070):
Apply a treatment to at least a first well of a plurality of wells (wellbores 102, 104, and 106 are presented as adjacent wellbores which may selectively act as treatment or monitoring wellbores for forming fracture 114 into the surrounding formation, Paragraphs 0033-0036);
Collect a first well measurement from the first well and a second well measurement from a second well penetrating the subterranean formation, wherein at least the second well includes a fiber optic sensor (in so far as each of wells 102, 104, and 106 may be selectively operated as a treatment or monitoring well, pressure sensors for each of the wells are used to measure for fracture growth in the formation, wherein one example of the sensors may be a fiber sensor measuring by direct fluid contact, Paragraphs 0033-0036);
Determine a flow distribution using at least one of the first well measurement from the first wellbore or the second well measurement taken from the second wellbore, wherein such measurements may be made using a fiber optic pressure gauge (in so far as each well may selectively act as a monitor well depending on its specific stage, poromechanic signals from the wellbores are generated to test flow distribution as part of determining fracture geometry, Paragraphs 0033-0036, 0047-0049);
Determine a length of a fracture between the first well and the second well (as part of determining the fracture geometry and determining if a fracture growth causes a “direct fracture hit” by intersecting with one of the adjacent wellbores, Paragraphs 0047-0049, 0051, 0052);
Determine if the applied treatment at the first well interferes with the second well using the determined length of the fracture (as part of the “direct hit” signal analysis to determine wellbore intersection, Paragraphs 0051-0054);
Apply a diverting material at the first well if it is determined that the applied treatment interferes with the second well in order to control the effects of the well bashing (Paragraphs 0051-0056).
While Dawson discloses the above fracture monitoring method wherein the second pressure gauge may be a fiber sensor, it does not expressly teach the use of a distributed sensor for measuring multiple entry points.  Furthermore, while Dawson teaches monitoring for changes in the fracture growth and analysis of the relative length using fluid injection (Paragraph 0062), it does not expressly teach using collected data for real time adjustment of operating parameters or calculating fracture length by determining a respective volume of injection fluid entering entry points in the well..
Additionally, Walters teaches a fracture monitor and control system which may utilize monitored pressure in a wellbore as it relates to fracture extension to modify or update, in real time,  a fracture treatment schedule (Paragraphs 0011, 0012, 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Dawson to include using the monitor pressure and fracture growth to selectively adjust the baseline treatment schedule in real time.  Doing so would allow a user to optimize the system to achieve the most desirable fracture properties through the operation (Paragraph 0012).
Additionally, Hartog teaches the use of a downhole fracture growth monitoring system which can utilize pressure optical fiber sensors that may be distributed or multi-point measurements for measuring a plurality of points along an interval (Paragraph 0016).  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic pressure fiber sensor of Dawson for a distributed fiber sensor configured to measure pressure across multiple entry points in the wellbore as taught by Hartog.  Doing so merely constitutes the substitution of one known wellbore pressure tool for monitoring fracture growth for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Hartog teaches that the use of such sensors is common and would further allow a user to better sync the data against other sensors (such as temperature) to improve fracture monitoring (Paragraphs 0016, 0038, 0040).  Examiner notes that in the context of Dawson, the use of the multi-point distributed measurement fiber would measurement multiple entry points given the perforations which are the initial fracture points (Paragraphs 0003, 0038).
Additionally, Clarkson teaches a fracturing operation wherein a fracture length and width is calculated in part using the volume of fluid injected into the wellbore (Abstract, Paragraphs 0008, 0009, 0017).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the fracturing method of Dawson to include the fracture geometry (length/width) determination include calculations using the injection fluid volume as taught by Clarkson.  Doing so merely constitutes a common step for a fracturing operation such that a desired fracture geometry can be achieved (Paragraphs 0031, 0040).
Regarding Claim 13, Dawson further discloses the instructions further cause the at least one processor to perform the functions of:
Obtaining the second-well measurement, concurrent with applying the treatment at the first well (as part of measuring the poromechanic response measurement in a monitor well during fracture growth, Paragraphs 0035, 0036, 0047-0049);
Wherein determining the flow distribution comprises determining the flow distribution using the obtained second well measurement (as part of measuring the pressure response using a sensor in the monitor wellbore, Paragraph 0008, 0033, 0035, 0052).
Regarding Claim 14, Dawson further discloses that the second well is adjacent to the first well (as seen in Figure 3, Paragraph 0033); and
The instructions cause the processor to determine if the applied treatment at the first well interferes with the second well comprises comparing the determined length of the fracture with a known distance between the first and second wells (as part of the fracture hit determination, Paragraphs 0051—0054).
Regarding Claim 15, Dawson further discloses the system comprises:
The instructions cause the processor to apply the treatment comprises applying the treatment at the second well (it is noted that each of the wells may selectively act as a treatment or a monitor well depending on the stage of use, Paragraphs 0036, 0042); and
The instructions further cause the processor to determine a second flow distribution, using at least one of the first and second well measurements (as each well may be selectively used as a monitor or treatment well, the selective measurement and analysis of poromechanic events to determine fracture geometry would utilize measurements from a first well or second well sensor depending on the stage, Paragraphs 0033-0036, 0042, 0051-0054).
Regarding Claim 16, Dawson further discloses the instructions cause the processor to perform the function of:
Determining a length of a second fracture between the first and second wells using the determined second flow determination (as part of the fracture hit analysis for poromechanic signals when measured for additional fractures, Paragraphs 0051-0054).
Regarding Claim 17, Dawson further the instructions cause the processor to perform the function of determining if the applied treatment at the second well interferes with the first well using the determined length of the second fracture (in so far as the fracture growth and interaction between the first and second wells is part of the direct hit signal analysis, Paragraphs 0051-0054).
Regarding Claim 18, Dawson further discloses the method comprises:
Determining if the applied treatment to either the first or second well interferes with the other well comprises comparing a sum of the determined length of the fracture and the determined length of the second fracture, with a known distance between the first and second well (Examiner notes that as part of the geometry analysis for the multiple fractures between the first, second, or additional wells and determining interactions between wellbores, the geometry analysis necessarily includes comparing a total geometric extension between wellbores.  If a more specific action is taken as part of evaluating the length of the fracture is intended, such a recitation would likely overcome the broad interpretation above).
Regarding Claim 19, Dawson further discloses that treatment fluid may be applied to a third well of the plurality of wells (as discussed above, at least three wells are used in 102, 104, and 106).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (2017/0370208) in view of Walters (2015/0075778), Hartog (2008/0142212), and Clarkson (2012/0267104) as applied to Claims 8 and 19, and in further view of Pitcher et al., U.S. Patent Publication 2014/0352968, hereinafter referred to as Pitcher.
Regarding Claims 9 and 20, Dawson in view of Walters/Hartog/Clarkson teaches the limitations of the method/system presented in claims 8 and 19 as discussed above.  While Dawson discloses that multiple wells (3 exemplary wells are illustrated) may be completed during the operation, it does not expressly disclose that a first well and a third well may have their treatment applied concurrently.
Additionally, Pitcher teaches the use of a wellbore manifold and controller system which allows a user to apply fracturing treatment to multiple wells in the same field, wherein some number of the multiple wells may be completed simultaneously (Paragraph 0027).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method/processor instructions to apply fracturing treatment to at least a first and third wellbore concurrently as taught by Pitcher.  Doing so merely constitutes selection of one known completion operation from a finite list of alternatives (noting that Pitcher teaches that concurrent completion is one common option alongside alternating operations such as “zipper fracturing”, Paragraph 0027).  Additionally, Pitcher teaches that concurrent operations can be advantageous in reducing pumping time and associated costs (Paragraph 0027).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676